Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pp.6-9, filed September 22, 2022, with respect to the rejection(s) of claim(s) 14 and 28 under 35 U.S.C. § 103 have been fully considered and are persuasive. Specifically, the argument that the combination of Hagai and Misra fails to teach or suggest the limitation “after decoding the third image, displaying the second image” has been considered and found persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 18, 23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagai et al. (US 2004/0032908) in view of Misra et al. (“Cross-Component Adaptive Loop Filter for chroma,” JVET-O0636_r1, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 15th Meeting: Gothenburg, SE, 3-12 July 2019) further in view of Chung et al. (US Patent No. 6,421,386).

	Regarding claim 14 Hagai discloses a decoder comprising: 
circuitry; and memory coupled to the circuitry (computer apparatus equipped with a CPU, a memory – [0101]), 
wherein, in operation, the circuitry: 
derives a parameter from information included in a header of a bitstream (FilterType information encoded in a header as shown in Figures 5A and 5B); 
generates a second image by applying a filtering process to reconstructed samples in a first image (FilteredImg2 in Figure 11 when the process from Inter Pixel filter 1203 is performed on Recon image);
determines whether the parameter has a predefined value (FilterType2 having a value of “0” or “1” – [0081]); 
generates an inter prediction image using one of the first image and the second image, the first image being used to generate the inter prediction image when the parameter does not have the predefined value, and the second image being used to generate the inter prediction image when the parameter has the predefined value (Figure 11 shows Pred signal being output from Inter picture predicting unit 206 which is generated using the FilteredImg2; FilteredImg2 is equivalent to the Recon image when FilterType2 has a value of “0” and is being interpreted as the first image; FilteredImg2 is being interpreted as the second image when FilterType2 has a value of “1”); 
decodes a third image by adding a difference image and the inter prediction image (Figure 11 shows ReconRes which is being interpreted as the difference image and Pred which is being interpreted as the inter prediction image; note a person with ordinary skill in the art would know that a bitstream has a sequence of images, Hagai’s Picture decoding unit 202 decodes a sequence of images). 
However, fails to explicitly disclose the filtering process including adding (1) first filtered reconstructed samples obtained by applying an adaptive loop filtering process to the reconstructed samples in the first image and (ii) second filtered reconstructed samples obtained by applying a cross component adaptive loop filtering process to the reconstructed samples in the first image; and after decoding the third image, displays the second image.
In his disclosure Misra teaches the filtering process including adding (1) first filtered reconstructed samples obtained by applying an adaptive loop filtering process to the reconstructed samples in the first image and (ii) second filtered reconstructed samples obtained by applying a cross component adaptive loop filtering process to the reconstructed samples in the first image (Figure 1 shows a filtering process that adds the output of an ALF filter (being interpreted as the first filtered reconstructed samples) and the output of a CC ALF filter (being interpreted as the second filtered reconstructed samples)).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Misra into the teachings of Hagai because such incorporation provides coding efficiency improvements in the chroma channel (page 2, Experimental Results).
However, fails to explicitly disclose after decoding the third image, displays the second image.
In his disclosure Chung teaches it is known in the art to display a second image after a third picture is decoded (the second frame B1, in the display order can be decoded and displayed in a receiver after the third frame P1, in the display order is decoded in the receiver – col.2, ll. 6-17).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Chung into the teachings of Hagai because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Regarding claim 18 Hagai discloses the decoder according to claim 14, wherein the header is one of a slice header and a tile header (Figure 5B shows slice headers).
Regarding claim 23 Hagai discloses the decoder according to claim 14, wherein the filtering process includes a deblocking filtering process (deblock filter – [0076]).

Claim 28 corresponds to the method performed by the decoder of claim 14. Therefore, claim 28 is being rejected on the same basis as claim 14.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagai et al. (US 2004/0032908) in view of Misra et al. (“Cross-Component Adaptive Loop Filter for chroma,” JVET-O0636_r1, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 15th Meeting: Gothenburg, SE, 3-12 July 2019) further in view of Chung et al. (US Patent No. 6,421,386) further in view of Li et al. (US 2014/0369426).

Regarding claim 15 Hagai discloses the decoder according to claim 14. However, fails to explicitly disclose wherein the header is an adaptation parameter set (APS).
In his disclosure Li teaches the header is an adaptation parameter set (APS) (an adaptation parameter set – [0150]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Li into the teachings of Hagai because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.
Regarding claim 16 Hagai discloses the decoder according to claim 14. However, fails to explicitly disclose wherein the header is a sequence parameter set (SPS).
In his disclosure Li teaches it is known in the art for a header to be a sequence parameter set (SPS) (sequence parameter set – [0150]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Li into the teachings of Hagai because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Regarding claim 17 Hagai discloses the decoder according to claim 14. However, fails to explicitly disclose wherein the header is a picture parameter set (PPS).
In his disclosure Li teaches a picture parameter set (PPS) (paragraph [0150]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Li into the teachings of Hagai because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagai et al. (US 2004/0032908) in view of Misra et al. (“Cross-Component Adaptive Loop Filter for chroma,” JVET-O0636_r1, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 15th Meeting: Gothenburg, SE, 3-12 July 2019) further in view of Chung et al. (US Patent No. 6,421,386) further in view of Pham Van et al. (US 2020/0404324).

Regarding claim 19 Hagai discloses the decoder according to claim 14. However, fails to explicitly disclose wherein the header is a brick header.
In disclosure Pham Van teaches it is known in the art to have a brick header (brick header – [0151]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Pham Van into the teachings of Hagai because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagai et al. (US 2004/0032908) in view of Misra et al. (“Cross-Component Adaptive Loop Filter for chroma,” JVET-O0636_r1, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 15th Meeting: Gothenburg, SE, 3-12 July 2019) further in view of Chung et al. (US Patent No. 6,421,386) further in view of Wittmann et al. (EP 1841230 A1).

Regarding claim 20 Hagai discloses the decoder according to claim 14. However, fails to explicitly disclose wherein the header is supplemental enhancement information (SEI).
In his disclosure Wittmann teaches it is known in the art for the header is supplemental enhancement information (SEI) (Supplemental enhancement information – [0066]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wittmann into the teachings of Hagai because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Claim(s) 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagai et al. (US 2004/0032908) in view of Misra et al. (“Cross-Component Adaptive Loop Filter for chroma,” JVET-O0636_r1, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 15th Meeting: Gothenburg, SE, 3-12 July 2019) further in view of Chung et al. (US Patent No. 6,421,386) further in view of Chen et al. (US Patent No. 10,419,757).

Regarding claim 24 Hagai discloses the decoder according to claim 14. However, fails to explicitly disclose wherein the filtering process includes a sample adaptive offset process.
In his disclosure Chen teaches it is known in the art to include a sample adaptive offset process (sample adaptive offset filtering – col.4, 58-60).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Chen into the teachings of Hagai because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Regarding claim 26 Hagai discloses the decoder according to claim 14. However, fails to explicitly disclose wherein the filtering process uses a sharpening filter.
In his disclosure Chen teaches it is known in the art for a filtering process to use a sharpening filter (filtering to smooth image – col.12, 56-58).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Chen into the teachings of Hagai because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagai et al. (US 2004/0032908) in view of Misra et al. (“Cross-Component Adaptive Loop Filter for chroma,” JVET-O0636_r1, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 15th Meeting: Gothenburg, SE, 3-12 July 2019) further in view of Chung et al. (US Patent No. 6,421,386) further in view of Francois et al. (US 2020/0221092).

Regarding claim 25 Hagai discloses the decoder according to claim 14. However, fails to explicitly disclose wherein the filtering process includes a luma mapping with chroma scaling (LMCS) process.
In his disclosure Francois teaches it is known in the art to include a luma mapping with chroma scaling (LMCS) process (mapping of luma component and scaling chroma components – [0045]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Chen into the teachings of Hagai because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482